Citation Nr: 0737359	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  98-00 338A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his minor children-B.F. for the period 
September 1, 1991, to December 14, 1996, and T.F. for the 
period September 1, 1991, to November 23, 1998.


REPRESENTATION

Appellant represented by:	J. Berry Feinberg, Attorney

Veteran represented by:	Disabled American Veteran




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1971.  The appellant is the veteran's ex-wife, and is 
seeking apportionment on behalf of her children, B.F. and 
T.F.  B.F. was born in December 1978, and T.F. was born in 
November 1980.  This is a contested claim.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The RO denied the 
appellant's claim based on a finding that apportionment of 
the veteran's benefits on behalf of his minor children would 
result in undue hardship on the veteran.  (Jurisdiction of 
the claims folder was transferred to the San Diego, 
California, RO in January 2007.)

The appellant's Notice of Disagreement (NOD) with the April 
1992 determination was received at the RO in April 1993.  The 
RO issued a Statement of the Case (SOC) in December 1993.  
The veteran's representative has asserted that the 
appellant's substantive appeal was not timely filed.  In a 
January 1994 Report of Contact between the RO and the 
appellant's attorney, it is clear that the appellant's 
attorney requested an extension to file the VA Form 9.  In a 
letter to the appellant dated in June 1994, the RO explained 
to the appellant that her claim for apportionment was denied 
because she did not send information that the RO requested 
from her.  The letter further specifically states:

Before we can decide on the merits of 
your claim, we need your argument or 
Substantive Appeal filed on VA Form 1-9.  
We asked for this evidence in our letter 
of December 6, 1993.  

You can still submit the requested 
evidence at any time, and we will 
reconsider the claim.  However, if we do 
not receive the evidence before December 
5, 1994, we cannot pay benefits for any 
period before the date we receive it.  

The appellant's VA Form 9, substantive appeal, although dated 
in January 1994, was received at the RO in August 1994.  The 
case was thereafter certified on appeal to the Board.  
Although it is apparent that the appellant's substantive 
appeal was not received at the RO until August 1994, it is 
clear that the appellant intended to timely appeal the August 
1992 determination.  As noted by the appellant's attorney, 
the VA Form 9 was filled out in January 1994, and given to a 
secretary to file with the RO.  That notwithstanding, the 
RO's August 1994 letter to the appellant specifically 
indicated that "before we can decide on the merits of your 
claim, we need your argument or Substantive appeal filed on 
VA Form 9."  The RO also specifically informed the appellant 
that her claim would be reconsidered if such evidence was 
submitted.  Although ambiguous, the RO's August 1994 letter 
essentially extended the time limit for filing the VA Form 9 
to December 1994.  The appellant thereafter complied with the 
parameters in the letter and also noted that there was an 
intent to file the VA Form 9 in January 1994.  It is well-
established that VA must construe NODs and Substantive 
Appeals liberally.  As the Court noted in Gomez v. Principi, 
17 Vet App. 369 (2003), a case involving the liberal 
construction of what constitutes a valid Substantive Appeal, 
to construe otherwise would raise serious fair process 
issues, particularly given that the case was certified on 
appeal to the Board subsequent to the receipt of the VA Form 
9.  Considering the totality of circumstances presented, the 
VA Form 9 received in August 1994, meets the requirements for 
a valid substantive appeal of the RO's April 1992 
determination.  

In a decision dated October 8, 1997, the Board granted the 
appellant an apportionment of the veteran's compensation 
benefits on behalf of the minor children in her custody.  In 
a September 1998 special apportionment decision, the RO 
implemented the Board's decision and awarded the appellant an 
apportionment of 40 percent of the veteran's compensation 
benefits on behalf of his minor children, effective September 
1, 1991.  In a letter dated in September 1998, the veteran's 
representative asserted that the veteran and his 
representative had not been provided with copies of the 
Board's October 1997 decision, a December 1993 Statement of 
the Case, the Board's April 1996 remand, and a Supplemental 
Statement of the Case as was requested by the Board in its 
April 1996 remand, and that as a result of the lack of notice 
as to the results of the remand and other actions during the 
appellate process, the veteran and his representative were 
not able to submit timely argument on behalf of the veteran.  
In October 1998, the Board vacated its October 1997 decision 
and remanded the matter to the RO with instructions that the 
veteran and his representative should be provided with copies 
of the aforementioned documents.  The record reflects that 
this was done in September 1999.

In a Supplemental Statement of the Case issued in December 
2002, the RO advised the appellant that since B.F. and T.F. 
had reached the age of majority during the pendency of the 
appeal, her claim for apportionment on their behalf must be 
denied.  The case was subsequently returned to the Board for 
appellate review.  

In Marrero v. Gober, 14 Vet. App. 80 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the issue of whether a veteran's daughter was eligible for 
apportionment of his pension benefits was moot due to the 
fact that the claim for apportionment on her behalf was filed 
after the veteran's death.  In other words, there no longer 
was any stream of benefits from which an apportionment could 
be extracted.  That clearly is not the circumstance here.  
The Court continued that even if a claim had been filed prior 
to the veteran's death and apportionment awarded, his 
daughter would have become ineligible for such compensation 
at the time of either his death or upon reaching the age of 
majority.  The Court's discussion regarding the ineligibility 
of the veteran's daughter for apportionment of his pension 
benefits based on her reaching the age of majority was dicta 
as it was unnecessary and in fact a moot point in light of 
the fundamental holding in the case which was based upon the 
veteran's death before the claim was filed.  In this regard, 
a concurring opinion in Marrero, stated the following:

I write separately to stress that to the 
extent that the Board of Veterans' 
Appeals' Board denial of the appellant's 
child's claim for apportionment may have 
been intended as a broad determination 
that there is no basis in law for the 
Department of Veterans Affairs ever to 
make retroactive payment pursuant to a 
claim for apportionment, the Court's 
action today does not address that broad 
question; rather, we affirm the Board's 
decision that on the facts of this case 
"there is no basis for making a 
retroactive payment."

Id. at 83 (Steinberg, J., concurring) (emphasis in original).

Given the Court's controlling holding in Marrero, there is no 
explicit prohibition in the law and regulations against 
awarding the veteran's minor children apportionment of the 
veteran's compensation benefits for the period of time they 
were eligible.  The RO did not cite any explicit provision of 
the law and regulations to support its finding.  The claim 
for apportionment on behalf of B.F. and T.F. were filed when 
they were minors.  Accordingly, the issues on appeal have 
been rephrased, as noted on the title page.

In an April 2003 decision, the Board granted the appellant's 
claim in full; however, the veteran's representative filed a 
motion of reconsideration in January 2004, asserting that 
neither the representative nor the veteran were notified of 
the April 2003 Board decision, thereby failing to allow the 
veteran's representative opportunity to argue the contested 
claim before the Board.  In March 2004, the Board granted the 
motion in an Order for Reconsideration and directed that a 
determination on the issue of entitlement to an apportionment 
of the veteran's compensation benefits be performed by an 
expanded panel of the Board, as provided by 38 U.S.C.A. 
§ 7103(b).  

In January 2005, the Board remanded the matter to the RO to 
afford the appellant and the veteran an opportunity to 
provide testimony at a Board hearing.  The appellant was 
notified of the scheduled hearing in correspondence from the 
RO dated in December 2005.  The appellant subsequently 
testified at a personal hearing in February 2006, before a 
Veterans Law Judge at the RO.  A transcript of the testimony 
is associated with the claims file.  Subsequent to the 
hearing, it was discovered that the veteran was not provided 
notice of the date and time of the February 2006 hearing.  As 
a result of this procedural defect, the case was again 
remanded to the RO, in April 2006, explicitly to afford the 
veteran an opportunity to appear for such a hearing.  
Meanwhile, before the veteran's hearing was scheduled, the 
Veterans Law Judge who took testimony from the appellant in 
February 2006 retired from the Board.  Because the appellant 
is entitled to a hearing before a Veterans Law Judge who will 
decide her appeal, she was afforded another opportunity to 
appear for a personal hearing before a Veterans Law Judge.  
38 U.S.C.A. § 7107(c) (West 2002).  The record reflects that 
both the veteran and the appellant were notified in June 2007 
that a video conference had been scheduled for July 18, 2007.  
The appellant appeared for the video conference, but the 
veteran failed to report, even though he had previously 
indicated his desire to appear for a personal hearing before 
a Veterans Law Judge.  

In July 2007, the appellant appeared for a Board video-
conference hearing at the RO.  A transcript of her testimony 
is associated with the claims file.  At the appellant's 
video-conference hearing, she testified that although her 
son, B.F. had attained the age of majority during the 
pendency of the appeal, he was autistic and still lived at 
home with the appellant.  This testimony is accepted as an 
informal claim for an extension of apportionment of the 
veteran's benefits on behalf of B.F. beyond the age of 18 
based on his continued status as a child/dependent 
permanently incapable of self-support.  The matter is 
referred to the RO for any appropriate action. 


FINDINGS OF FACT

1.  "B.F." was in the custody of the appellant during the 
time period from September 1, 1991, to December 14, 1996.

2.  "T.F." was in the custody of the appellant during the 
time period from September 1, 1991, to November 23, 1998.

3.  The veteran was not reasonably discharging his 
responsibility to provide for the support of the minor 
children from September 1, 1991, until they reached the age 
of majority.

4.  No documentary evidence has been presented showing that 
an apportionment of the veteran's VA disability compensation 
would cause undue hardship on the veteran.

5.  The veteran's accounts of his financial status have been 
shown to be inconsistent and incomplete, are not credible, 
and carry no probative weight.


CONCLUSION OF LAW

The criteria for apportionment of 40 percent of the veteran's 
VA disability compensation on behalf of the veteran's minor 
children-B.F. for the period September 1, 1991 to December 
14, 1996, and T.F. for the period September 1, 1991 to 
November 23, 1998-have been met.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.453 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim, 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant and the veteran (the parties in 
this case) with notice in February 2005, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the parties have had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

As noted above, the initial decision promulgated in October 
1997 was subsequently vacated and remanded for additional 
development in light of the RO's failure to provide proper 
notice of the procedural actions in this case prior to the 
promulgation of the October 1997 decision.  In April 2003, 
another Board decision was issued; however, the veteran's 
motion for reconsideration of that decision was granted by 
the Board in January 2004, based on a finding that the 
veteran was not properly notified of the April 2003 decision 
and as such, his representative was not afforded an 
opportunity to submit a brief on his behalf.  The case was 
subsequently remanded in January 2005 and February 2006 for 
additional development to include additional notification to 
the parties.  

Although the notification did not advise the parties of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the merits of this case do 
not address effective date or increased rating.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Moreover, the notices provided to the parties over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claim.  The 
parties have received all essential notice, have had a 
meaningful opportunity to participate in the development of 
the claim, and are not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has substantially complied with the notice and assistance 
requirements and the parties are not prejudiced by a decision 
on the claim at this time.

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102 (2007).  The 
applicable contested claims procedures were followed in this 
case.  The parties have been provided notices and 
determinations related to the contested claim and advised of 
the applicable laws and regulations.

II.  Apportionment

The record reflects that the veteran was granted VA 
compensation benefits in July 1971, based upon a grant of 
entitlement to service connection for migraine headaches and 
essential hypertension.  The combined rating evaluation for 
these service-connected disabilities was 60 percent.  In 
August 1974, the RO reduced the rating evaluation for the 
migraine headaches due to improvement in symptomatology.  As 
a result, the combined rating for the service-connected 
disabilities was 30 percent.  In January 1978, the disability 
rating was amended, and the rating evaluation for the 
migraine headaches was rated as 30 percent disabling, for a 
combined rating of 40 percent.  The veteran filed a notice of 
disagreement relative to this determination, but did not 
perfect an appeal in this matter.  Accordingly, the January 
1978 rating decision is final.

The record contains birth certificates showing that B.F. and 
T.F. were born to the appellant and the veteran on December 
[redacted], 1978, and November [redacted], 1980, respectively.

The record discloses that the appellant and veteran were 
legally separated in December 1985, and divorced in July 
1988.  The veteran, however, did not inform the RO of this 
circumstance, and continued to receive benefits to include 
additional amounts for dependents, to include a spouse.

In May 1991, the RO received a court order for the assignment 
of the veteran's wages and compensation.  The RO referred 
this matter to the district counsel for guidance with regard 
to the question of whether the veteran's VA compensation 
benefits were subject to garnishment pursuant to court order.

During the interim, the appellant filed a claim for 
apportionment in August 1991.  The appellant noted that the 
veteran was in arrears of court ordered child support 
payments for the minor children, both of whom resided with 
her at that time.

In September 1991, the RO requested financial disclosures 
from both the appellant and the veteran.  The veteran was 
also advised of an overpayment and proposed reduction in 
benefits due to the veteran's failure to advise the RO of his 
change in dependency based upon his changed marital status.

In an October 1991 statement, the veteran indicated that he 
and the appellant shared joint physical custody of the minor 
children.  Regarding the issue of overpayment, the veteran 
noted that from February 1986 to July 1988, he assumed 
financial responsibility for the appellant and, therefore, 
should not have been considered legally separated during this 
period.  He further disputed the appellant's contentions 
regarding custody, indicating that he had custody of one of 
the minor children until September 1989.  The veteran also 
filed a Declaration of Marital Status, VA Form 21-686c, 
noting his divorce from the appellant in July 1988.  In a 
Financial Status Report, VA Form 4-5655, dated in October 
1991, the veteran noted that he was not employed at that 
time, and that his monthly expenses exceeded his monthly 
income.  In that context, the veteran reported amounts for 
his monthly expenses that included monies designated for 
"care of kids," and monthly installment payments.  With 
regard to the monthly installment contracts, the veteran 
failed to list any accounts having outstanding balances.

In subsequent correspondence, received from the veteran in 
October 1991, it was noted that the minor children were now 
residing with the appellant, although the children were 
reported to spend weekends with the veteran.  The veteran 
further noted that he owed his father approximately $5,000, 
and that he spent $80 each month for weekend visitation with 
the children.

In November 1991, the veteran was notified of the overpayment 
in compensation benefits and the proposed reduction in 
benefits.

In December 1991, the veteran subsequently requested a waiver 
of the overpayment amount or, in alternative, that he be 
permitted to make a partial payment.  The record indicates 
that the veteran was initially scheduled for a personal 
hearing later that month.  On three occasions, the veteran 
sought to reschedule the hearing date, citing scheduling 
conflicts of the hearing date and either his course schedule 
or VA medical appointments as the bases for the requests.

The appellant testified at a hearing before the RO in January 
1992.  She reported that she and veteran were married in June 
1977, separated in December 1985, and later divorced in July 
1988.  While separated, each party was awarded custody of one 
of the two minor children.  During that time, the veteran 
made payments towards the mortgage of the marital property 
and the car, but not child support.  In accordance with the 
terms of the divorce agreement, the appellant purchased the 
veteran's interest in the marital property, giving her full 
title thereto.  The divorce decree also awarded physical 
custody of one of the minor children to each party.  The 
appellant was thereafter awarded primary custody of both 
children in August 1989, and the veteran was granted 
visitation.  The veteran was ordered to pay biweekly child 
support in October 1990.  It was noted that the veteran had 
failed to comply with the directives of the court's order 
from the date of its issuance until the present time. It was 
noted that the veteran had also failed to contribute toward 
medical expenses for one of the minor children, not covered 
by insurance.

The appellant offered testimony that the veteran, although 
able to engage in gainful employment, continued to be 
unemployed.  In that context, it was noted that during their 
marriage, the veteran had been continuously employed, and 
that there were no financial difficulties during that period.  
The veteran was noted to have an extensive academic 
background, to include a Bachelor of Science degree in 
political science, masters in business administration, with 
myriad course work in other areas prior to his marriage to 
the appellant.  Following his marriage to the appellant, the 
veteran received a certification in paralegal training, and 
completed three of four years of a law degree program.  It 
was the appellant's contention that the veteran was 
financially able to make child support payments, but failed 
to do so.  The appellant also stated her belief that the 
veteran resided with his parents.

The veteran submitted a hearing request in January 1992 
relative to his claim for waiver of the overpayment.  Also 
received was a financial status report, in which the veteran 
indicated that he had been unemployed for two years, and that 
his only source of income was his VA benefits.  The appellant 
again reported that his monthly expenses exceeded his monthly 
income.  Among his expenses, the veteran noted that he 
received loans from his parents in the amount of $50 each 
month for "food for children during weekend visits."  There 
was no outstanding balance noted in the appropriate space for 
designation of monthly installment payments.

The veteran's claim for waiver of overpayment was referred to 
the Committee On Waivers And Compromises (Committee) in 
January 1992.

In correspondence, dated in March 1992, the veteran was 
advised that further rescheduling of the hearing date 
relative to the apportionment claim would not be possible.  
The veteran was afforded the opportunity to submit 
documentary evidence for consideration by the RO in the 
pending apportionment claim.  A hearing relative to the 
apportionment claim was not held, and there is no indication 
of record that the veteran submitted any evidence for 
consideration.

The RO, in April 1992, denied the appellant's claim for 
apportionment of the veteran's benefits.  This decision was 
predicated upon the RO's determination that because the 
veteran's only compensation was his VA benefits, that undue 
hardship would result from allowance of the apportionment.  
It was noted, however, that the veteran had canceled every 
scheduled hearing relative to the apportionment claim, and 
that the data reported in the financial disclosure was the 
only financial information available to the RO for 
consideration in this matter.  In that regard, it was further 
noted that the financial disclosure showed that the veteran 
had not been employed since July 1988, and that the veteran 
reported he contributed $80 each month toward the care of the 
minor children, although the appellant refuted this.

The record discloses that the veteran appeared in June 1992 
at a scheduled hearing in connection with his claim for 
waiver of overpayment of benefits due to a change in 
dependency.  It was the veteran's contention that collection 
of the debt from his sole source of income, VA benefits, 
would result in undue hardship.  He also disputed the amount 
of the overpayment.  During this hearing, the veteran 
testified that he borrowed $20 to $30 from his parents for 
his weekly visitations with his children.  He stated that he 
was "currently under medical orders not to work."  He 
further explained that he had returned to graduate school, on 
the recommendation of VA physicians, who referred him to the 
California Department of Rehabilitation for retraining.  It 
was asserted by the veteran that his current medical status 
would not permit him to work in any of the fields in which he 
had been trained or previously employed as these fields were 
now too stressful.  It was the veteran's assertion that he 
had no marketable skills, such that he could attain 
employment for purposes of repayment of the debt.  Regarding 
questions concerning the veteran's residency, the veteran 
stated that he did not reside with his parents.  Documentary 
evidence was not submitted in support of the testimony 
offered during this hearing.

The record shows that an audit was conducted in August 1992 
for purposes of verifying the overpayment amount.  The 
veteran was granted a waiver of overpayment in September 
1992.  This determination was based upon a finding that 
repayment of the debt would result in financial hardship.  In 
that context, it was determined that with the veteran's 
continuing disabilities, his chance for future employment 
remained the same, despite his enrollment in a vocational 
rehabilitation program.  The Committee noted in its decision, 
however, that considerable fault was attributable to the 
veteran in the creation of the debt.

In April 1993, the appellant filed a notice of disagreement 
with the RO's denial of the apportionment claim.  In 
correspondence, it was noted that the veteran received VA 
compensation benefits which included additional amounts for 
the veteran's dependents.  The veteran, however, was not 
utilizing any portion of his benefits for his children.  The 
veteran was at that time only seeing one of his children for 
the scheduled weekly visitation.  It was contended that the 
veteran continued to reside with his parents.  In support of 
this contention, it was noted that visitation with the son 
was conducted at the home of the paternal grandparents, and 
that expenses associated with such visitations were borne by 
the paternal grandparents.  It was further noted that the 
veteran was paying his own tuition expenses for courses he 
was taking in conjunction with his vocational rehabilitation.  
Finally, the appellant noted that the veteran had an 
automobile.  It was asserted by the appellant that the 
veteran was employable despite his contentions to the 
contrary, and that he possessed the financial resources to 
satisfy his financial obligation toward the support of the 
minor children.  This correspondence was accompanied by a 
financial disclosure report, showing the appellant's and her 
spouse's monthly earnings and expenses.

In June 1993, the appellant was requested to provide 
information concerning her income, expenses, and assets.  By 
letter, dated in June 1993, the veteran was also requested to 
provide information concerning his income, expenses, assets, 
in addition to information regarding the amounts of child 
support paid by him.

In correspondence, dated in July 1993 and January 1994, the 
veteran indicated that he remained unable to meet any 
additional financial obligations as his only source of income 
was his disability compensation.  In that context, the 
veteran reported a monthly budget, in which his monthly 
income equaled his expenses.  Listed among his expenses was a 
cost of $81 each month for food "for [him]self and 'child' 
on weekends."  He noted that any apportionment would create 
undue hardship.

In a December 1993 letter to the veteran from the RO, the 
veteran was notified of the appellant's appeal in this 
matter.  He was further advised of the appellant's contention 
that despite his receipt of additional amounts for 
dependents, the veteran failed to use these funds toward his 
minor children.  It was noted that the appellant maintained 
that the amounts the veteran paid for his tuition would cover 
the amount of his arrearages, and that income as reported by 
the veteran was inconsistent with information the appellant 
had acquired.

A January 1994 statement from the veteran indicated that the 
California State Rehabilitation program paid his tuition and 
fees, and that he received no other compensation from any 
source other than the VA.  The veteran noted that he spends 
some money on his children during the weekend visitation, but 
that such amounts exceed any supplemental compensation 
received for dependents as part of his VA benefits.  He also 
noted that his parents loan him money regularly.  Regarding 
his employment, the veteran indicated that state and VA 
vocational rehabilitation programs have evaluated him to be 
unemployable at that time.  The veteran reiterated his 
contention regarding the apportionment of his benefits, 
noting that such action would result in his being unable to 
see his children due to financial restraints.

The appellant perfected her appeal in this matter in January 
1994.  In that correspondence, the appellant reiterated her 
contentions concerning the veteran's failure to contribute 
toward the care of the children in light of the court order, 
and his continued failure to provide full disclosure relative 
to his financial status.

In April 1996, the Board remanded this matter for further 
evidentiary development.  Specifically, it was requested that 
the RO conduct a field examination for purposes of 
determining the current monthly income of the veteran and the 
appellant from all sources, monthly expenses, and assets.  In 
particular, it was requested that the veteran's residency be 
verified.  Thereafter, the RO was to readjudicate the claim 
in light of the evidence obtained.

In July 1996, a field examination was conducted in accordance 
with the remand instructions.  The July 1996 Report of Field 
Examination, VA Form 27-3537b, indicated that the examiner 
first met with the veteran.  The veteran indicated that his 
only source of income was his VA compensation benefits, 
totaling $432.  He further reported that he had no other 
sources of income or assets.  The veteran reported that he 
resided with his parents.  He related that a monthly rental 
payment of $200 was deducted from his VA benefits check, 
which were cashed by his mother, with the balance of the 
funds ($232) returned to him.  The veteran, however, was 
unable to provide any receipts for such rental payments made 
by him.  The veteran indicated that he did not have any 
outstanding bills.  Regarding his parents' other residence, 
the veteran indicated that his parents owned a condominium, 
but that the property required extensive repairs to make it 
habitable.

The examiner next interviewed the appellant, who provided an 
itemized list of her expenses in addition to information 
concerning her monthly income and assets.  The appellant 
reported that she and the veteran were initially granted 
joint custody of their sons; however, she was subsequently 
granted sole custody of the children.  The veteran was at 
that time ordered to pay child support for each child in the 
amount of $65 per month.  The veteran never complied with the 
court's directives in this regard.  The appellant indicated 
that it was not until this matter was referred for criminal 
prosecution that she received a payment from the veteran of 
nearly $6,000.  She estimated that following this payment, 
the veteran was at that time approximately $6,000 in arrears.  
The appellant also noted that at the time of her divorce from 
the veteran, she bought out the veteran's interest in the 
marital property.  She indicated that there were no 
outstanding marital debts at that time, and that she is not 
aware of how the veteran utilized the proceeds from the sale.

The field examiner thereafter interviewed the veteran's 
mother.  During this interview, the veteran's mother 
indicated that she cashed the veteran's compensation check, 
deducting the rental payment, and returning the balance to 
the veteran.  She noted that the veteran purchased his own 
food, but that she would prepare the food for him.  She 
indicated that she and her husband purchased the condominium, 
and that the property had remained vacant for approximately 
one year.  It was noted that the veteran utilized the 
property for storage purposes.  It was further noted that the 
veteran was permitted to utilize one of the family's three 
cars since the veteran's father was ill and could no longer 
drive.

The examiner subsequently met with the veteran for another 
interview.  During this interview, the veteran reported that 
although stocks were issued in his name, and he exercised 
control over the portfolio of stocks, that these shares were 
held in trust for his sons.  It was noted that the appellant 
has initiated proceedings to acquire the subject of this 
purported trust for the benefit of the veteran's children.  
Regarding the monies received in conjunction with the sale of 
his interest in the marital property, the veteran reported 
that he utilized these funds (approximately $40,000) to repay 
his father for funds his father used to pay debts allegedly 
incurred by the appellant.  It was noted that the veteran was 
unable to provide any documents in support of this 
contention, explaining that he was not certain where his 
father placed these documents.  The veteran acknowledged that 
he had not paid child support as required, but maintained 
that the judge's award did not comport with applicable 
guidelines.  The Board notes that there is no indication that 
the veteran sought further judicial review of the court's 
order, or requested the court to amend its award based upon 
changed circumstances.  When queried whether any portion of 
the additional amounts provided for dependents in the VA 
benefits had been tendered to the appellant for support of 
the children, the veteran indicated his belief that he 
expended more funds on the children (during visitation) than 
was required pursuant to the court's order.  It was the 
veteran's desire not to utilize funds held in his Individual 
Retirement Account (IRA), as any withdrawals would be subject 
to penalties and tax liabilities.  The veteran indicated that 
"the funds invested belonged to his father in view of the 
funds that were paid by his father on behalf of the veteran 
and his ex-wife."

The field examiner thereafter contacted the appropriate 
county personnel to inquire regarding the status of any 
criminal proceedings against the veteran relative to his 
failure to pay child support.  In that context, the examiner 
was advised that the county criminal investigation 
department, "only requested $5,000 plus the amount from the 
IRA account, and was able to obtain funds through the 
cooperation of the Franchise Tax Board, which has information 
about financial investments of taxpayers."  Information 
concerning the balance held in the veteran's account was not 
obtainable.

A follow-up interview was scheduled with the appellant.  She 
indicated that at the time of her divorce from the veteran, 
there were no outstanding debts.  She provided additional 
documentation, to include a copy of the court's order 
requiring the payment of child support and contribution by 
the veteran toward other incurred expenses, none of which the 
veteran has paid.  Included among these documents was a 
letter to the veteran from the retail banking division of a 
local bank, advising of new policies regarding accounts.  
This letter suggests that that veteran holds an open account 
with the bank.

The field examiner indicated in his report that there were 
discrepancies among the information provided by the veteran 
in his financial disclosures when compared to data obtained 
through his investigation.  In that regard, it was noted that 
the veteran previously reported paying $300 to his parents, 
but then claimed that he paid $200 in rent.  It was further 
noted that the veteran reported receiving $50 each month from 
his parents to help meet his expenses; however, the veteran 
indicated that he has no outstanding debts.  On that basis, 
it was the examiner's conclusion that such payments, if made, 
are reasonably presumed to have been gifts to the veteran.  
It was also noted that the veteran did not reference in his 
financial disclosure the $40,000 he received from the sale of 
his interest in the marital property.  The field examiner 
commented, "It should be noted that the veteran presented 
not a single document to verify any of his statements, 
especially in reference to the amounts he had paid to his 
father."

An October 1996 letter from a VA psychiatric physician 
indicated that the veteran was being followed at the VA 
medical facility for multiple conditions, to include 
hypertension, migraine headaches, pseudo tumor cerebri with 
enlarged blind spot of the left eye, bronchial asthma, 
allergic rhinitis, chronic left shoulder pain with 
impingement syndrome, severe arthritis of the right knee, 
chronic hip arthralgia, and post-traumatic stress disorder.  
It was noted that the veteran had been "ill since 1984 and 
totally disabled since 1988."  The physician indicated that 
his prognosis was guarded.  The physician opined that the 
veteran would not be able to engage in gainful employment 
over the next two years despite his efforts to pursue 
rehabilitation.

In June 1997, the claim for apportionment was denied based 
upon a finding that apportionment of the veteran's benefits 
would result in undue hardship.  The RO acknowledged, 
however, that previously undisclosed information was 
discovered in the course of the field investigation relative 
to the veteran's income and assets, showing that the veteran 
had unreported income purportedly held in trust for his minor 
children.

Applicable regulations provide that all or any part of the 
compensation payable on account of any veteran may be 
apportioned if the veteran's children are not in his custody 
if the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307(a); 38 C.F.R. § 3.450.  In addition to the provisions in 
38 C.F.R. § 3.450, compensation may be specially apportioned 
between the veteran and his dependents on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451.  The amount apportioned should generally be consistent 
with the number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  38 C.F.R. §§ 3.451, 3.453.

The veteran has been entitled to disability compensation 
since July 1971 . The appellant and veteran were divorced in 
July 1988.  As of August 1991, he was receiving disability 
compensation at the 40 percent rate, and his award included 
additional allowances for dependents, to include his spouse 
and children.  In August 1991 the appellant filed a claim for 
an apportionment of the veteran's disability compensation on 
behalf of the veteran's minor children.

In September 1991 and thereafter, the veteran was asked to 
submit information on his income and living expenses for 
consideration.  The veteran has not provided accurate 
information on his income and living expenses, although he 
had numerous opportunities to do so.  The appellant submitted 
credible information that showed monthly earnings, and 
itemized monthly living expenses for herself and her family.  
She has also submitted a copy of a court order showing that 
the veteran is required to pay her toward the support of the 
minor children.  The case was remanded in April 1996 for 
purposes of securing accurate financial data from the 
appellant and, in particular, the veteran in an effort to 
determine the appropriateness of an apportionment of 
benefits.  The veteran has failed to comply with the requests 
for such financial disclosures.  The Board must point out 
that the duty to assist is neither "optional nor 
discretionary."  The VA's "duty" is just what it states, a 
duty to assist, not a duty to prove a claim with the veteran 
only in a passive role.  See Littke v. Derwinski, 1 Vet. App. 
90, 92 (1991)), the duty to assist is "not always a one-way 
street; nor is it a blind alley."  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

The veteran has not submitted credible evidence to 
substantiate his contentions that apportionment of his VA 
benefits would cause undue hardship.  In fact, the 
determinative question in this case is one of basic 
credibility.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Specifically, and critical to this question is not simply the 
lack of documentary support for the veteran's assertions of 
hardship.  Even more decisive is the lack of consistency of 
the veteran's accounting of his financial picture, and 
failure to provide such information when requested.

The record clearly shows the veteran failed to report 
accurately all of his income and assets when requested.  
Following the discovery of unreported funds, the veteran has 
offered conflicting explanations regarding the purpose of 
such funds.  First, he alleged that these funds, described as 
a portfolio of stocks issued in his name, were held in trust 
for the benefit of the children, one of whom has already 
attained the age of majority.  He acknowledges that he 
maintains control over the portfolio, but has offered no 
reason as to why these funds were not previously reported.  
Second, the veteran indicated that his investment accounts 
actually belonged to his father, and represented funds that 
were owed to the father in repayment of his father's 
satisfaction of the veteran's and appellant's outstanding 
marital debt.  No documentation has been submitted to support 
that version of events.

Further, the record is replete with instances in which the 
veteran was less than candid regarding pertinent facts.  
Notably, the veteran did not inform VA of his 1988 divorce 
from his wife, which resulted in the overpayment of benefits.  
The veteran asserted that he contributed to the support of 
his children, but has been unable to provide a single 
document referencing such contributions.  The veteran 
maintained that he did not reside with his parents, but later 
indicated that he did live in his parents' home for which he 
paid rent.  These rental payments, however, are not 
documented.  The veteran has steadfastly referenced marital 
debts that likewise cannot be substantiated with any form of 
documentation.  The veteran has insisted that he was unable 
to meet his own financial obligations, but was able to pay 
over $5,000 in arrearages when faced with impending criminal 
prosecution.  In that regard, the record shows that only at a 
very late point in time, in particular, when faced with 
impending prosecutorial action, did the veteran tender any 
documented payment toward the care and support of his 
children.

The Board must conclude that little, if any, probative weight 
can be assigned to the veteran's assertions concerning his 
financial status.  In view of the Board's findings as to the 
veteran's credibility, it follows that the overwhelming 
weight of the probative evidence in this case demonstrates 
that the veteran has not been forthcoming with his true 
financial status and, in particular, his ability to 
contribute toward the support of his children.  There is 
highly credible evidence that he has not met his obligations 
to support his children.  Accordingly, considering the 
available evidence in light of the applicable regulations, 
the Board determines that apportionment of the veteran's 
disability compensation is appropriate.

Once it has been determined that an apportionment is 
warranted, the rate of apportionment of disability 
compensation must be determined.  Rates of apportionment are 
to be determined under the standards set forth in 38 C.F.R. 
§ 3.451. See 38 C.F.R. § 3.453. 

As noted previously, the veteran has not responded to the 
repeated requests by the regional office for accurate 
financial information.  There is evidence that the veteran 
has financial resources beyond those he has acknowledged.  
The veteran has actively worked to defeat the RO's attempts 
to obtain accurate financial data.  The record also shows 
that a civil court found the veteran to be in contempt of its 
order regarding payment of support toward his minor children 
and issued subsequent orders to effectuate payment.  On the 
other hand, the appellant has been forthcoming in providing 
evidence regarding her financial status, and she has provided 
credible assertions concerning the veteran's failure to 
discharge his responsibilities.  

In light of the particular circumstances of this case where 
the appellant has provided credible evidence of need and the 
veteran has not provided credible evidence of hardship, the 
Board concludes that an apportionment of 40 percent of the 
veteran's disability compensation would be in order.  The 
Board notes that such an apportionment of 40 percent of the 
veteran's disability compensation fits within the range set 
forth by the controlling regulation, and that the veteran has 
not demonstrated that an apportionment would cause him undue 
financial hardship.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.451, 
3.458.    











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an apportionment of 40 percent of the 
veteran's compensation benefits for his minor children-B.F. 
for the period September 1, 1991, to December 14, 1996 and 
T.F. for the period September 1, 199,1 to November 23, 1998-
is granted.



			
              M. W. Greenstreet                                            
John J. Crowley
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


